Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is no claim 13.  Please renumber the claims accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11, 14, 16-18, 21, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alletto (US PG-Pub 2019/0017200).
Regarding Claim 1, Alletto discloses a pillow component (Fig. 7) comprising: a material layer having a top layer (26a), a bottom layer (26b) and one or more sides (26c) separating the top layer from the bottom layer; and an interior spaced defined between the top layer and the bottom layer, the interior space configured to receive a filler (see para. [0040], “fill material”), wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see Fig. 7, para. [0026], and para. [0040]).
Regarding Claim 2, Alletto discloses wherein the material layer comprises a plurality of sides (see Fig. 7).
Regarding Claim 3, Alletto discloses wherein at least two opposed sides of the plurality of sides are seamless (see Fig. 7, para. [0026], and para. [0040])
Regarding Claim 6, Alletto discloses wherein the material layer is knit from more than one type of yarn (see para. [0033]).
Regarding Claim 7, Alletto discloses wherein the more than one yarns have differing characteristics from each other (see para. [0033]).
Regarding Claim 8, Alletto discloses wherein the characteristics include cooling characteristics (see para. [0042]).
Regarding Claim 11, Alletto discloses wherein the material layer further includes one or more apertures (see para. [0040]). Apertures are inherent from at least the passage “the fill material disposed within the cavity defined by panel 26a, panel 26b and gusset 26c may function with first and second panels 26a, 26b and/or gusset 26c to provide breathability to pillow 26 to allow air to move in and out of pillow 26.”
Regarding Claim 14, Alletto discloses wherein the material layer is knitted so as to have greater breathability in one area than in a different area (see para. [0040]). See at least the passage “air can leave pillow 26 through gusset 26c when a user's head is positioned on panel 26a or panel 26b. Air can enter pillow 26 through gusset 26c when the user's body is removed from panel 26a or panel 26b. It is further envisioned that air can move in and out of pillow 26 as the user's head changes pressure on pillow 26.”

Regarding Claim 16, Alletto discloses a pillow (Fig. 7) comprising: a material layer having a top layer (26a), a bottom layer (26b) and one or more sides (26c) separating the top layer from the bottom layer; an interior spaced defined between the top layer and the bottom layer (see para. [0040]); and a filler disposed in the interior space (see para. [0040], “fill material”), wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see Fig. 7, para. [0026], and para. [0040]).
Regarding Claim 17, Alletto discloses wherein the material layer comprises a plurality of sides (see Fig. 7).
Regarding Claim 18, Alletto discloses wherein at least two opposed sides of the plurality of sides are seamless and wherein the pillow further comprises a seam at a third side of the plurality of sides (see Fig. 7, para. [0026], and para. [0040]).
Regarding Claim 21, Alletto discloses wherein the material layer is knit from more than one type of yarn (see para. [0033]).
Regarding Claim 27, Alletto discloses wherein the material layer further includes one or more apertures to allow for air flow between the interior space and external atmosphere. (see para. [0040]). Apertures are inherent from at least the passage “the fill material disposed within the cavity defined by panel 26a, panel 26b and gusset 26c may function with first and second panels 26a, 26b and/or gusset 26c to provide breathability to pillow 26 to allow air to move in and out of pillow 26.”
Regarding Claim 29, Alletto discloses wherein the material layer is knitted so as to have greater breathability in one area than in a different area (see para. [0040]). See at least the passage “air can leave pillow 26 through gusset 26c when a user's head is positioned on panel 26a or panel 26b. Air can enter pillow 26 through gusset 26c when the user's body is removed from panel 26a or panel 26b. It is further envisioned that air can move in and out of pillow 26 as the user's head changes pressure on pillow 26.”


Claim(s) 1-7, 12, 15, 16-22, 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racine (US Patent 3,992,733).
Regarding Claim 1, Racine discloses a pillow component (Fig. 2) comprising: a material layer having a top layer, a bottom layer and one or more sides separating the top layer from the bottom layer (see Fig. 3); and an interior spaced defined between the top layer and the bottom layer (see Fig. 3), the interior space configured to receive a filler (1), wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see Col. 1, Lines 37-40 and Col. 2, Lines 13-20)
Regarding Claim 2, Racine discloses wherein the material layer comprises a plurality of sides (see Fig. 3).
Regarding Claim 3, Racine discloses wherein at least two opposed sides of the plurality of sides are seamless (see Col. 1, Lines 37-40 and Fig. 3).
Regarding Claim 4, Racine discloses wherein the material layer further comprises a seam at a third side (see Col. 2, Lines 17-20) of the plurality of sides and an opening at a fourth side (@4) of the plurality of sides, opposite to the third side.
Regarding Claim 5, Racine discloses including a releasable fastener (6) on the fourth side of the plurality of sides.
Regarding Claim 6, Racine discloses wherein the material layer is knit from more than one type of yarn (11 and 2, cover has elasticity in the transverse directions as shown by double arrow in Fig. 2).
Regarding Claim 7, Racine discloses wherein the more than one yarns have differing characteristics from each other (see Fig. 2).
Regarding Claim 12, Racine discloses wherein the material layer further includes one or more ribbed sections having a different elasticity than another section of the material layer (see 11 and double arrow in Fig. 2).
Regarding Claim 15, Racine discloses wherein the material layer is knitted such that one area is has a different visual appearance, and is seamless from another area (see Fig. 2).

Regarding Claim 16, Racine discloses a pillow (Fig. 3) comprising: a material layer having a top layer, a bottom layer and one or more sides separating the top layer from the bottom layer (see Fig. 3); an interior spaced defined between the top layer and the bottom layer (see Figs 2 and 3); and a filler (1) disposed in the interior space, wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see Col. 1, Lines 37-40 and Col. 2, Lines 13-20)
Regarding Claim 17, Racine discloses wherein the material layer comprises a plurality of sides (see Fig. 3).
Regarding Claim 18, Racine discloses wherein at least two opposed sides of the plurality of sides are seamless (see Col. 1, Lines 37-40 and Fig. 3) and wherein the pillow further comprises a seam at a third side of the plurality of sides (see Col. 2, Lines 17-20).
Regarding Claim 19, Racine discloses wherein the material layer further comprises an opening (@ 4) at a fourth side of the plurality of sides, opposite to the third side.
Regarding Claim 20, Racine discloses wherein the material layer further comprises a releasable fastener (6) at a fourth side of the plurality of sides, opposite to the third side.
Regarding Claim 21, Racine discloses wherein the material layer is knit from more than one type of yarn (11 and 2, cover has elasticity in the transverse directions as shown by double arrow in Fig. 2).
Regarding Claim 22, Racine discloses wherein the yarns have differing characteristics (see Fig. 2).
Regarding Claim 25, Racine discloses wherein the material layer is knit having differing visual patterns and is devoid of seams between the differing visual patterns (see Fig. 2).
Regarding Claim 28, Racine discloses wherein the material layer further includes one or more ribbed sections (11) having a different elasticity than another section of the material layer, the one or more ribbed sections configured to allow for expansion of the material layer (see 11 and double area in Fig. 2).


Claim(s) 1-10, 16-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hays (US PG-Pub 2017/0145596).
Regarding Claim 1, Hays discloses a pillow component (Figs. 27 or 28 and para. [0093]) comprising: a material layer having a top layer, a bottom layer and one or more sides separating the top layer from the bottom layer (see Figs. 27 or 28); and an interior spaced defined between the top layer and the bottom layer (see Figs. 27 or 28), the interior space configured to receive a filler (“opening” in Fig. 27 and “interior insulation & layers” in Fig. 28), wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see para.[0084-0086]).
Regarding Claim 2, Hays discloses wherein the material layer comprises a plurality of sides (see Figs. 27 or 28).
Regarding Claim 3, Hays discloses wherein at least two opposed sides of the plurality of sides are seamless (see Figs. 27 or 28).
Regarding Claim 4, Hays discloses wherein the material layer further comprises a seam at a third side of the plurality of sides (see Figs. 27 or 28) and an opening at a fourth side of the plurality of sides, opposite to the third side (see Figs. 27 or 28).
Regarding Claim 5, Hays discloses including a releasable fastener on the fourth side of the plurality of sides (snaps or zippers, see Figs 27 or 28, and para. [0136]).
Regarding Claim 6, Hays discloses wherein the material layer is knit from more than one type of yarn (see para. [0126]).
Regarding Claim 7, Hays discloses wherein the more than one yarns have differing characteristics from each other (see para. [0126]).
Regarding Claim 8, Hays discloses wherein the characteristics include cooling characteristics (see para. [0126]).
Regarding Claim 9, Hays discloses wherein the material layer is knit having more than one density of yarn (see para. [0126])
Regarding Claim 10, Hays discloses wherein at least one side of the plurality of sides is inwardly curved (see at least Fig. 27).

Regarding Claim 16, Hays discloses a pillow  (Fig. 28, see para. [0093]) comprising: a material layer having a top layer, a bottom layer and one or more sides separating the top layer from the bottom layer (see Fig. 28); an interior spaced defined between the top layer and the bottom layer (see Fig. 27); and a filler (interior insulation & layers” in Fig. 28) disposed in the interior space, wherein the material layer is formed by seamless knitting and is seamless about an entirety of a periphery extending in a first direction around the top layer, the bottom layer and the one or more sides (see para. [0084-0086]).
Regarding Claim 17, Hays discloses wherein the material layer comprises a plurality of sides (see Fig. 28).
Regarding Claim 18, Hays discloses wherein at least two opposed sides of the plurality of sides are seamless and wherein the pillow further comprises a seam at a third side of the plurality of sides (see Fig. 28).
Regarding Claim 19, Hays discloses wherein the material layer further comprises an opening at a fourth side of the plurality of sides, opposite to the third side (see Fig. 28).
Regarding Claim 20, Hays discloses wherein the material layer further comprises a releasable fastener at a fourth side of the plurality of sides, opposite to the third side (zipper, see Fig. 28 and para. [0136]).
Regarding Claim 21, Hays discloses wherein the material layer is knit from more than one type of yarn (see para. [0126]).
Regarding Claim 22, Hays discloses wherein the yarns have differing characteristics (see para. [0126]).
Regarding Claim 23, Hays discloses wherein the characteristics include cooling characteristics (see para. [0126]).
Regarding Claim 24, Hays discloses wherein the material layer is knit having more than one density of yarn (see para. [0126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619